101 Park Avenue, 17th Floor
New York, NY 10178
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com



ELIZABETH C. VIELE
Direct Dial: (212) 878-7968
Email Address: EViele@FoxRothschild.com


January 15, 2021

VIA ECF

Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
Room 1050
500 Pearl Street
New York, New York 10007

Re:        Wells Fargo Bank, N.A. v. Starx Motors, LLC et al., 1:20-cv-05455-AKH

Dear Judge Hellerstein:

       This Firm represents Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”) in the above-
referenced action.

        As directed by Your Honor in the order dated January 3, 2021, Wells Fargo has calculated
the fees and costs it seeks to recover as $6,269.00 in attorney’s fees and $1,667.00 in costs. These
fees represent work performed by Fox Rothschild LLP from August 2020 to December 2020.

           The rates charged by the attorneys on this matter were:

                      Amy Rubin           $410.00
                      Elizabeth Viele     $390.00
                      Seth Burack         $256.00
                      Alexandra Sobol     $269.00




        These rates were provided at a discount to Wells Fargo, below the normal rates charged by
the attorneys. In addition, paralegal, Robert Gee, performed work on this matter at a rates of
$176.00 per hour.



118382538
Hon. Alvin K. Hellerstein
Page 2

        Enclosed herewith are copies of Wells Fargo’s detailed time entries and invoices for the
months August 2020 through December 2020. As set forth above and reflected in the attached,
there is a total of $6,269.00 in attorney’s fees and $1,667.00 in costs (i.e. filing and service of
process costs), which amount to $7,936.00.

We thank the Court for its attention to this matter.

Very truly yours,




Elizabeth C. Viele, Esq.




118382538
August 2020 Invoice
                    Phillips Point, 777 South Flagler Drive, Suite 1700 West Tower, West Palm Beach, FL 33401
                                    Tel 561.835.9600 Fax 561.835.9602 www.foxrothschild.com




                                                                                             TAX I.D. NO.


       WELLS FARGO BANK, N.A.                                                  Invoice Number                   2598312
       BILLING & DOCUMENTATION COORDINATOR                                     Invoice Date                     08/21/20
       WACHOVIA CORPORATION                                                    Client Number                     072979
       LEGAL DIVISION (NC-0630)                                                Matter Number                      01084
       301 S. COLLEGE STREET                                                   Client Matter ID            WF2020019261
       CHARLOTTE, NC 28288


RE: JANIS AUTO MARKET LLC (NY)


FOR PROFESSIONAL SERVICES RENDERED THROUGH 07/31/20:

Date       Timekeeper                 Description                                                   Hours        Amount
07/02/20   RUBIN                      REVIEW CLIENT EMAIL REGARDING                                     0.2        $82.00

                                                      , CONSIDERATION
                                      TO VENUE FOR FILING SAMEEMAIL
                                      CLIENT REGARDING
07/06/20   BURACK                     CORRESPONDENCE WITH CLIENT                                        2.1       $537.60
                                      REGARDING


                                                      (0.1); INITIAL REVIEW
                                      OF CASE-FILE (1.2);
                                      CORRESPONDENCES TO CUSTOMER,
                                      JANIS EZERGAILAS RE: ATTEMPTED
                                      DEBIT AUTHORIZATION (0.3); REVIEW
                                      OF BACKGROUND MATERIALS ON
                                      CUSTOMER (0.5)
07/10/20   BURACK                     FOLLOW-UP ATTEMPTED                                               0.1        $25.60
                                      CORRESPONDENCE TO JANIS
                                      EZERGALAIS RE: OUR RETENTION AS
                                      BANK COUNSEL AND DEBIT
                                      AUTHORIZATION.
07/13/20   BURACK                     DRAFT INTERPLEADER COMPLAINT,                                     2.8       $716.80
                                      WHICH INCLUDES SIX CLAIMANT
                                      DEFENDANTS FOR FIVE SEPARATE
                                      WIRES (2.3); CONTINUED REVIEW OF
                                      CASE-FILE FOR SAME (0.3);
                                      CORRESPONDENCE WITH CLIENT
                                      REGARDING

                                      (0.2)
07/15/20   BURACK                     ADDRESS ISSUES IN CONNECTION                                      0.2        $51.20
Date         Timekeeper       Description                             Hours    Amount
                              WITH SERVICE OF APPROVED
                              INTERPLEADER COMPLAINT.
07/15/20     GEE              DRAFT CIVIL COVER SHEET IN                0.5     $88.00
                              SUPPORT OF INTERPLEADER
                              COMPLAINT.
07/15/20     GEE              DRAFT SEVEN SUMMONSES DIRECTED            1.2    $211.20
                              TO ALL DEFENDANTS
07/15/20     GEE              DRAFT RULE 7.1 CORPORATE                  0.4     $70.40
                              DISCLOSURE STATEMENT
07/15/20     GEE              REVIEW DRAFT INTERPLEADER                 0.3     $52.80
                              COMPLAINT FOR COMPLIANCE WITH
                              SDNY RULES.
07/15/20     GEE              COMMENCE INTERPLEADER ACTION              0.4     $70.40
                              WITH SDNY CLERK'S OFFICE.
07/15/20     SOBOL            SUBSTANTIVELY REVISE CIVIL COVER          0.2     $53.80
                              SHEET AND RULE 7.1 PRIOR TO FILING.
07/15/20     SOBOL            EMAIL CLIENT COPIES OF FILED              0.1     $26.90
                              PLEADINGS.
                                                             TOTAL      8.5   $1,986.70


TIMEKEEPER TIME SUMMARY:

Timekeeper                   Hours          Rate
A.S. RUBIN                     0.2      $410.00
S. B. BURACK                   5.2      $256.00
A. L. SOBOL                    0.3      $269.00
R. GEE                         2.8      $176.00
                     TOTAL     8.5


                                            TOTAL BALANCE DUE UPON RECEIPT    $1,986.70




                                              Page 2
September 2020 Invoice
                    Phillips Point, 777 South Flagler Drive, Suite 1700 West Tower, West Palm Beach, FL 33401
                                    Tel 561.835.9600 Fax 561.835.9602 www.foxrothschild.com




                                                                                             TAX I.D. NO.


       WELLS FARGO BANK, N.A.                                                  Invoice Number                   2610687
       BILLING & DOCUMENTATION COORDINATOR                                     Invoice Date                     09/15/20
       WACHOVIA CORPORATION                                                    Client Number                     072979
       LEGAL DIVISION (NC-0630)                                                Matter Number                      01084
       301 S. COLLEGE STREET                                                   Client Matter ID            WF2020019261
       CHARLOTTE, NC 28288


RE: JANIS AUTO MARKET LLC (NY)


FOR PROFESSIONAL SERVICES RENDERED THROUGH 08/31/20:

Date       Timekeeper                 Description                                                   Hours        Amount
08/06/20   BURACK                     CONSIDERATION OF                                                  0.1        $25.60
                                      STATUS/STRATEGY RE:


                                                .
08/06/20   SOBOL                      REVIEW DOCKET RE: SUMMONSES                                       0.2        $53.80
                                      AND SERVICE.
08/20/20   GEE                        COMMUNICATION/WORK WITH                                           0.3        $52.80
                                      PROCESS SERVER REGARDING
                                      STATUS OF OUT OF STATE
                                      SUMMONSES AND OBTAINING
                                      SERVICE.
08/21/20   SOBOL                      REVIEW SERVICE STATUS (.1); REVIEW                                0.4       $107.60
                                      ANSWER FILED BY DEFENDANT
                                      SCHRAGE (.3).
08/25/20   SOBOL                      TEL. WITH DEFENDANT SMITH RE:                                     0.2        $53.80
                                      LAWSUIT.
08/31/20   BURACK                     CONSIDERATION OF UPCOMING                                         0.2        $51.20
                                      RESPONSE DEADLINES RE: MOVING
                                      INTERPLEADER FORWARD.
                                                                                 TOTAL                  1.4       $344.80
TIMEKEEPER TIME SUMMARY:

Timekeeper                 Hours        Rate
S. B. BURACK                 0.3   $256.00
A. L. SOBOL                  0.8   $269.00
R. GEE                       0.3   $176.00
                TOTAL        1.4

                                           TOTAL PROFESSIONAL SERVICES    $344.80


COSTS ADVANCED AND EXPENSES INCURRED:

Description                                                 Amount
COURT FILINGS                                                $400.00

                                                       TOTAL EXPENSES     $400.00

                                           TOTAL AMOUNT OF THIS INVOICE   $744.80

                                                     PRIOR BALANCE DUE     $70.40

                                        TOTAL BALANCE DUE UPON RECEIPT    $815.20




                                          Page 2
October 2020 Invoice
                    Phillips Point, 777 South Flagler Drive, Suite 1700 West Tower, West Palm Beach, FL 33401
                                    Tel 561.835.9600 Fax 561.835.9602 www.foxrothschild.com




                                                                                             TAX I.D. NO.


       WELLS FARGO BANK, N.A.                                                  Invoice Number                   2629362
       BILLING & DOCUMENTATION COORDINATOR                                     Invoice Date                     10/16/20
       WACHOVIA CORPORATION                                                    Client Number                     072979
       LEGAL DIVISION (NC-0630)                                                Matter Number                      01084
       301 S. COLLEGE STREET                                                   Client Matter ID            WF2020019261
       CHARLOTTE, NC 28288


RE: JANIS AUTO MARKET LLC (NY)


FOR PROFESSIONAL SERVICES RENDERED THROUGH 09/30/20:

Date       Timekeeper                 Description                                                   Hours        Amount
09/04/20   SOBOL                      REVIEW STATUS OF SERVICE AND                                      0.5       $134.50
                                      DEFENDANTS'
                                      APPEARING/ANSWERING IN ACTION.
09/09/20   BURACK                     CONSIDERATION OF STATUS OF ALL                                    0.1        $25.60
                                      DEFENDANTS' ANSWERS (OR LACK
                                      THEREOF) TO THE COMPLAINT AND
                                      CONSIDERATIOM OF ANTICIPATED
                                      DEFAULTS AND MOTION FOR
                                      INTERPLEADER.
09/09/20   SOBOL                      EMAIL CLIENT RE:                                                  0.3        $80.70
                                                                          .
09/14/20   GEE                        DRAFT CLERK'S DEFAULT, INCLUDING                                  0.5        $88.00
                                      ATTORNEY AFFIRMATION IN SUPPORT
                                      FOR DEFENDANT MICHAEL A. CHAVEZ.
09/14/20   GEE                        DRAFT CLERK'S DEFAULT, INCLUDING                                  0.5        $88.00
                                      ATTORNEY AFFIRMATION IN SUPPORT
                                      FOR DEFENDANT JACQUELINE
                                      CHAVEZ.
09/14/20   GEE                        DRAFT CLERK'S DEFAULT, INCLUDING                                  0.5        $88.00
                                      ATTORNEY AFFIRMATION IN SUPPORT
                                      FOR DEFENDANT STARX MOTORS LLC.
09/15/20   GEE                        COMMUNICATIONS WITH PROCESS                                       0.3        $52.80
                                      SERVER REGARDING REJECTION OF
                                      SERVICE OF PROCESS FROM CSC.
09/15/20   GEE                        COMMUNICATIONS WITH CSC                                           0.1        $17.60
                                      REGARDING REJECTION OF SERVICE
                                      OF PROCESS.
09/16/20   SOBOL                      EMAILS RE: SOS SERVICE ISSUE ON                                   0.2        $53.80
Date         Timekeeper       Description                              Hours   Amount
                              STARX MOTORS.
09/16/20     SOBOL            REVIEW ANSWER FILED BY                     0.3    $80.70
                              DEFENDANT OLIVER AND
                              CORRESPONDING EXHIBITS.
                                                           TOTAL         3.3   $709.70


TIMEKEEPER TIME SUMMARY:

Timekeeper                   Hours          Rate
S. B. BURACK                   0.1      $256.00
A. L. SOBOL                    1.3      $269.00
R. GEE                         1.9      $176.00
                     TOTAL     3.3


                                               TOTAL AMOUNT OF THIS INVOICE    $709.70

                                                         PRIOR BALANCE DUE      $70.40

                                            TOTAL BALANCE DUE UPON RECEIPT     $780.10




                                              Page 2
DECEMBER 2020 Invoice
                     Phillips Point, 777 South Flagler Drive, Suite 1700 West Tower, West Palm Beach, FL 33401
                                     Tel 561.835.9600 Fax 561.835.9602 www.foxrothschild.com




                                                                                              TAX I.D. NO. XX-XXXXXXX


       WELLS FARGO BANK, N.A.                                                   Invoice Number                   2661866
       BILLING & DOCUMENTATION COORDINATOR                                      Invoice Date                     12/08/20
       WACHOVIA CORPORATION                                                     Client Number                     072979
       LEGAL DIVISION (NC-0630)                                                 Matter Number                      01084
       301 S. COLLEGE STREET                                                    Client Matter ID            WF2020019261
       CHARLOTTE, NC 28288


RE: JANIS AUTO MARKET LLC (NY)


FOR PROFESSIONAL SERVICES RENDERED THROUGH 11/30/20:

Date         Timekeeper                Description                                                   Hours        Amount
11/20/20     GEE                       DRAFT AFFIDAVIT OF SERVICE FOR                                    0.3        $52.80
                                       MOTION FOR INTERPLEADER RELIEF
                                       AND MOTION FOR DEFAULT
                                       JUDGMENT.
11/20/20     GEE                       REVIEW FEDERAL COURT DOCKET                                       0.1        $17.60
                                       REGARDING OPPOSITION TO PENDING
                                       MOTIONS FOR INTERPLEADER RELIEF
                                       AND TO DISMISS.
11/24/20     VIELE                     REVIEW DOCKET AND CASE STATUS                                     0.2        $78.00
                                       FOR UPDATES.
                                                                                  TOTAL                  0.6       $148.40


TIMEKEEPER TIME SUMMARY:

Timekeeper                          Hours                Rate
EC VIELE                                0.2          $390.00
R. GEE                                  0.4          $176.00
                     TOTAL              0.6

                                                              TOTAL PROFESSIONAL SERVICES                          $148.40


                                                              TOTAL AMOUNT OF THIS INVOICE                         $148.40

                                                                               PRIOR BALANCE DUE                 $4,416.80

                                                        TOTAL BALANCE DUE UPON RECEIPT                           $4,565.20
